October 6, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
  HIGHMOUNT EXPLORATION & PRODUCTION LLC AND DOMINION
  OKLAHOMA TEXAS EXPLORATION & PRODUCTION, INC., Appellants

NO. 14-15-00058-CV                         V.

 HARRISON INTERESTS, LTD., DAN J. HARRISON III, AND BFH MINING
                        LTD., Appellees
               ________________________________

       This cause, an appeal from the judgment signed on December 16, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.
We order appellants, HighMount Exploration & Production LLC and Dominion
Oklahoma Texas Exploration & Production, Inc., jointly and severally, to pay all
costs incurred in this appeal. We further order this decision certified below for
observance.